DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-21 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claims 1, 8 and 15: Applicant claims a speed reducer that allows for smooth accumulation of tension in said power spring; which is considered indefinite because Applicant disclosure does not provide clear guidance as to what is considered a “smooth accumulation”, and therefore the term “smooth” is subjective and indefinite. Corrective action or clarification is required. 
In regards to claims 2, 9 and 16: Applicant claims wherein there is no interference by said regenerative braking apparatus during normal operation of the motor vehicle. However, Applicant disclosure does not provide any metes and bounds as to what is considered “normal operations”, and the term is considered subjective and indefinite. It should be noted that the plain meaning of operations of a vehicle that may be considered “normal” (i.e. common, standard) are indeed known in the art. However, one such normal operation that would clearly be understood by one of ordinary skill to be normal is vehicle braking. In this regard, Applicant disclosure clearly discusses use of the apparatus of claim 1 during braking operations. Therefore, one of ordinary skill would not understand the metes and bounds of the term. Corrective action or clarification is required.
In regards to claims 3, 10 and 17: Applicant claims wherein said winding apparatus comprises a cone brake and a wheel drum brake. This is considered indefinite because in view of Applicant disclosure, one of ordinary skill would conclude that the claimed cone brake and wheel drum brake to be the same brake system.
First, it is noted that the term “cone brake” is not a well-known term in the art. A search of Applicant disclosure Fig. 2 and [0022] describes the functionality “the forward motion of the vehicle is acted upon by the Cone Brake 322 and Wheel Drum 326 attached to Inner Rim [to] transfer energy into the Spring Drum 314”. See also Fig. 2 demonstrating cone brake 322. It would therefore appear that the claimed “cone brake” is a part or portion of what is known in the art as a wheel drum brake. Therefore, it is unclear what differentiates the cone brake from the drum brake. Corrective action or clarification is required. 
Examiner Note: It is noted that a device known in the art is a “cone clutch”, that uses two conical surfaces to transmit torque by friction. While not considered a brake, this would appear to closely match the Applicant figures. Therefore, the claimed cone brake is interpreted as a cone clutch for the remainder of this examination. 
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 4813509 A) , in view of Moubarak et al. (US 20210016667 A1) herein “Moubarak”.
In regards to Claim 1, Harris discloses the following: 
1. A regenerative braking apparatus for a motor vehicle, (see at least abstract and Col. 1, lines 52-54 “engine”) said apparatus comprising: 
Harris suggests the following:
a two piece rim; (see at least Fig. 1, “frame 24”, Applicant should note that the plain meaning of a wheel rim is “the peripheral part of a wheel, to which the tyre is attached.” As frame 24 of Harris is on the periphery of and directly attached to wheel “W” of Fig. 1, it is within the broadest reasonable interpretation of a claimed “rim”.)  
It should also be noted that while frame 24 is not explicitly two pieces, however one of ordinary skill would understand that frame 24 could be designed to allow for disassembly into at least two or more pieces, with the motivation of allowing for maintenance on the internal components. Further, such modification would be predictable.
Harris discloses the following:
a power spring inside said rim; (see at least Fig. 1, item 20)
a winding apparatus transferring energy into said power spring; (see at least Fig. 1, all, but most specifically two armatures or sliders 52, 54, and Col. 3, lines 15-42)
As best understood, Harris does not explicitly disclose the following:
a speed reducer that allows for smooth accumulation of tension in said power spring; 
and 
However, speed reducers in the power transmission shaft located at the peripheral part of a wheel are known in the art, at least as taught by Moubarak. (see Fig. 1 “left planetary” and “right planetary” and [0014]) At the time of filing, it would have been obvious to a person of ordinary skill to include the planetary gears of Moubarak with the invention of Harris, with the motivation of allowing for torque vectoring systems that can redistribute torque between driven wheels. (Moubarak, [0002]) 
Harris discloses the following:
a controlled wheel drum holding brake system that allows for bypassed, (see at least Col. 3, lines 15-16) autonomous, or on-demand application of said regenerative braking apparatus; (see at least Col. 3, lines 48-55)
and 
wherein said apparatus is mountable on the motor vehicle. (see at least Fig. 1)
In regards to Claim 2, as best understood, Harris discloses the following: 
2. The apparatus of claim 1, wherein there is no interference by said regenerative braking apparatus during normal operation of the motor vehicle. (see at least Col. 3, lines 15-16)
In regards to Claim 4, Harris discloses the following: 
4. The apparatus of claim 1, additionally comprising a power transfer coupler assembly controlling said winding apparatus. (see at least Fig. 1, all, but most specifically two armatures or sliders 52, 54, and Col. 3, lines 15-42)
In regards to Claim 5, Harris discloses the following: 
5. The apparatus of claim 1, wherein said power spring is a spiral spring. (see at least Fig. 1, item 20)
In regards to Claim 6, Harris does not specifically disclose the following: 
6. The apparatus of claim 5, wherein said power spring is a heavy duty spiral spring.
However, Harris discloses “The effectiveness of this invention will be subject to effective size and tensile strength of the spring”. (Harris, Col. 1, lines 64-65) One of ordinary skill would clearly understand that an effective size and tensile strength of such a spring would require said spring to be “heavy duty”, with the motivation of providing proper spring functionality and endurance. Further, the results of such modification would have been predictable. 
In regards to Claims 8-9 and 11-13: Claims 8-9 and 11-13 are the methods performed by the apparatus of claims 1-2 and 4-6, respectively, and are therefore rejected per claims 1-2 and 4-6, above.
In regards to Claims 15-16 and 18-20: Claims 15-16 and 18-20 refer to the regenerative braking retrofit kit for a motor vehicle comprising the apparatus of claims 1-2 and 4-6, respectively, and are therefore rejected per claims 1-2 and 4-6, above.
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Moubarak, and further in view of Iraschko (US 20080128225 A1).
In regards to Claim 3, as best understood, Harris does not explicitly disclose the following: 
3. The apparatus of claim 1, wherein said winding apparatus comprises a cone brake and a wheel drum brake. 
However, linkage adjusters between wheels and drive shafts using a combination of drum brake and cone clutch is known in the art, as taught by Iraschko. (see at least Fig. 1 “outter cone 6”, “inner cone 7”, and [0018] and claim 1 “linkage adjuster for a drum brake adjusting for braking-induced wear at friction linings, has an overload clutch and a one-way rotational clutch or directional clutch, and includes a ball ramp clutch, which is preloaded by a pressure spring, and a cone clutch.”) 
At the time of filing, it would have been obvious to a person if ordinary skill to include the drum brake and cone clutch of Iraschko with the invention of Harris, with the motivation of creating a linkage adjuster with a mechanism that has a high level of robustness and a simple construction, with the linkage adjuster additionally being provided with self-alignment. (Iraschko, [0015])
In regards to Claim 10: Claim 10 is the method performed by the apparatus of claim 3, and is therefore rejected per claim 3, above.
In regards to Claim 17: Claim 17 refers to the regenerative braking retrofit kit for a motor vehicle comprising the apparatus of claim 3, and is therefore rejected per claim 3, above.
Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Moubarak, and further in view of Platner (US 20030111280 A1).
In regards to Claim 7, Harris does not specifically disclose the following: 
7. The apparatus of claim 1, wherein said power spring builds tension at a rate that is determined by said speed reducer configuration of about 2:1 revolutions. 
However, planetary gear speed reducer configurations of about 2:1 revolutions directly mounted to the tires of a motor vehicle are known in the art at least as taught by Platner. (see at least Fig. 1 and [0019] “gear set 34”, [0020] “gear set 34 is preferably a planetary gear set” and [0024] “driving planetary gears about a stationary sun gear provides further gear reduction in the order of 2:1.”)
At the time of filing, it would have been obvious to a person of ordinary skill in the art to provide the gear reduction of Platner with the invention of Harris, with the motivation of providing a high reduction without multiple reduction units (Platner, [0005]) and/or with the motivation of minimizing or eliminating additional complex gear reduction sets (Platner, [0025]).
In regards to Claim 14: Claim 14 is the method performed by the apparatus of claim 7, and is therefore rejected per claim 7, above.
In regards to Claim 21: Claim 21 refers to the regenerative braking retrofit kit for a motor vehicle comprising the apparatus of claim 7, and is therefore rejected per claim 7, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
June 13, 2022
/TODD MELTON/Primary Examiner, Art Unit 3669